In a paternity proceeding in which the father made an application to modify his child support obligation pursuant to Family Court Act article 4 and the mother made an application to enforce a prior order awarding child support, the father appeals from an order of the Family Court, Richmond County (Porzio, J.), dated February 28, 2003, which denied his objections to an order of the same court (Fondacaro, H.E.) entered January 2, 2003, which, after a hearing, denied his application for a downward modification of his *529child support obligation and found that he was in willful violation of a prior order of support.
Ordered that the order dated February 28, 2003, is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court properly denied his objections to the order of the Hearing Examiner. The Hearing Examiner properly determined that the appellant was not entitled to a reduction in his child support obligation and properly found that he was in willful violation of a prior order of support (see Family Ct Act § 545; Matter of Chowanec v McDermott, 12 AD3d 441 [2004]; Weiss v Weiss, 294 AD2d 566, 568 [2002]; Matter of Nancy C. v Roman U., 222 AD2d 240, 241 [1995]; cf. Matter of Moore v Sharp, 143 AD2d 541 [1988]). Prudenti, P.J., Goldstein, Crane and Mastro, JJ., concur.